COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Tamsin Jacky and Kevin Squyres

Appellate case number:    01-16-00236-CV

Trial court case number: 412,110

Trial court:              Probate Court No 3 of Harris County

Date motion filed:        September 23, 2016

Party filing motion:      Real Party in Interest


       It is ordered that the motion for rehearing is   DENIED         GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually      Acting for the Court


Panel consists of: Justices Keyes, Brown, and Huddle


Date: January 12, 2017